Citation Nr: 0834863	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Eligibility to Dependent's Educational Assistance (DEA), 
under 38 U.S.C.A. Chapter 35, Title 38. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1956 to September 1958.  The veteran was on the 
temporary disability retirement list (TDRL) from October 1958 
until April 1963.  He died on May [redacted], 1999.  The appellant is 
the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) in Houston, Texas, which 
denied the claims of entitlement to DIC benefits, DEA and 
service connection for the cause of the veteran's death.

The appellant submitted a notice of disagreement in February 
2004, which argued that the veteran's death was caused by 
improper VA hospital care, thus constituting a new theory of 
entitlement under the provisions of 38 U.S.C.A. § 1151.  As 
this claim has not been adjudicated by the RO as Agency of 
Original Jurisdiction, it is hereby referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999; the death certificate 
lists the immediate cause of his death as arteriosclerotic 
cardiovascular disease.

2.  At the time of the veteran's death, service connection 
had been in effect for fracture of the left talar neck, 
residuals rupture of his urethra and degenerative joint 
disease of the left mid foot; the combined evaluation for his 
service-connected disabilities was 20 percent..

3.  There is no nexus between the cause of the veteran's 
death and his active service.

4.  Cardiovascular disease was not manifest during service 
nor within one year of separation; competent medical evidence 
does not show that the post-service diagnosis of 
cardiovascular disease is attributable to service.

5.  None of the veteran's service-connected disabilities were 
the immediate or underlying cause of the veteran's death; 
none of the service-connected disabilities were etiologically 
related to the cause of death; the veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the veteran's death and they were not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
another disease causing death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.  The 
veteran's death was not due to a service-connected disability 
and he did not have a permanent, total service-connected 
disability at the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312, (2007).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).

3.  The requirements for basic eligibility for DEA under 
38 U.S.C.A. Chapter 35, Title 38, have not been met.  38 
U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).
The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.  In reaching its decision, the Board has 
considered all of the pertinent evidence of record, including 
the veteran's service treatment records, private treatment 
and hospital records and the veteran's death certificate.

The records do not reflect that the veteran had 
cardiovascular trouble prior to service, during service or 
upon his separation from service.  The service treatment 
records noted that the veteran's heart was normal at all 
times, including, right after he was injured in a car 
accident during his service.  Periodic physicals dated in 
August 1960, November 1961 and January 1963 all showed that 
the veteran's heart and chest were normal.  Therefore, 
cardiovascular disease may not be presumed to have been 
incurred during service, as there is no evidence of an in-
service incurrence and no evidence that a cardiovascular 
disability manifested to a compensable degree within one year 
of separation from active military service.

At the time of the veteran's death, service connection had 
been in effect for fracture of the left talar neck, residuals 
rupture of his urethra and degenerative joint disease of the 
left mid foot.  The appellant contends that the veteran's 
service-connected disabilities were contributing factors in 
his arteriosclerotic cardiovascular disease.  However, a 
review of the veteran's medical records does not show any 
nexus opinions regarding the veteran's service-connected 
disabilities and his cardiovascular disease, nor are there 
any indications that his service-connected disabilities were 
in any way related to his death.

The veteran's death certificate shows that the immediate 
cause of his death was arteriosclerotic cardiovascular 
disease.  There were no underlying causes of death or other 
significant conditions contributing to his death noted on his 
death certificate.  There is no indication on the veteran's 
death certificate that his death was attributable to 
anything, aside from his arteriosclerotic cardiovascular 
disease.

Furthermore, there is simply no competent evidence of record 
linking the veteran's death to his service, or for that 
matter, to his service-connected disorders.  

As to the appellant's theories as to a relationship between 
his service and his death, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the appellant's contentions do not go to identification 
of a medical condition, the report of a contemporaneous 
diagnosis, or a description of symptoms.  Rather, the 
theories put forth go to medical causation, a subject that 
clearly requires medical expertise, of which the appellant 
has not demonstrated.

In summary, service treatment records and post service 
medical records provide considerable evidence against the 
appellant's claim, outweighing her lay statements.  There is 
no competent evidence favorable to her claim.  Therefore, her 
claim for service connection for the cause of the veteran's 
death must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

II.  Dependency and Indemnity Compensation pursuant to § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of death benefits to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service connected causes, if the 
veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than 5 years immediately preceding 
death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.  This statute is implemented by VA at 38 C.F.R. § 
3.22.

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  See 70 Fed. Reg. 72220 (Dec. 2, 
2005).  Current VA regulations found at 38 C.F.R. § 3.22(b) 
define "entitled to receive" as meaning that the veteran 
filed a claim for disability compensation during his lifetime 
and one of the following circumstances is satisfied: (1) The 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified [ten years in this 
case] but for clear and unmistakable error committed by VA in 
a decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service- connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified (ten years in this case);or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified, but was not receiving compensation because of 
certain specified conditions.  See 38 C.F.R. § 3.22(b).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

During the veteran's lifetime, service connection was in 
effect for fracture of the left talar neck, evaluated as 20 
percent disabling from April 29, 1981, residuals of ruptured 
urethra, evaluated as zero percent disabling from January 29, 
1993 and degenerative joint disease of the left midfoot, 
evaluated as zero percent disabling from December 13, 1993.  
The combined evaluation was 20 percent from April 29, 1981.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  It is undisputed that the 
veteran was not a former prisoner of war and was not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty, which was in 1958.  As referenced above, the veteran 
was in a car accident while in service and was placed on 
temporary disability retirement list (TDRL) from October 1, 
1958 until April 2, 1963.  His TDRL was due to physical 
disability associated with his car accident injuries.  He 
received 100 percent temporary disability for his accident 
beginning in August 1958 and ending on April 22, 1963.  The 
total disability compensation ended in 1963 because the 
examiner found the veteran's disability to have decreased 
from 100 percent to less than 30 percent.  

The veteran was not rated totally disabling for a continuous 
period of at least 10 years immediately preceding death; nor 
was he rated totally disabling continuously since his release 
from active duty or for a period of not less than five years 
immediately preceding death.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.

III.  Dependant's Educational Assistance

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2006).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been established.  Accordingly, entitlement 
to DEA benefits is denied as a matter of law.  

IV.  Duty to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in July 2003.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

The Court has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 11, 2006).  

While the appellant did not receive specific notice in this 
regard, the Board notes that the record overall indicates 
that she had actual knowledge of the information needed to 
substantiate her claim.  In a statement of the case (SOC) 
dated in January 2005, the appellant received notice that her 
husband was 20 percent disabled due to left talar neck.  In 
addition, in her NOD she asserted that the veteran's service-
connected disability was a contributing factor in his 
cardiovascular disease.  In this case, the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claim, and this error was not prejudicial.  
See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Court of Veterans Appeals (Court) in Dingess/Hartman 
holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notwithstanding the fact that the appellant was not provided 
Dingess notice, the Board determines that the appellant is 
not prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of the claims.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims, prior to the initial adjudication of the claims.  
Further, as discussed in detail above, the preponderance of 
the evidence is against the claims, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, personnel records and VA treatment 
records.

The Board also acknowledges the appellant's contention that 
VA did not obtain a medical nexus opinion for the purpose of 
addressing her claim of entitlement to service connection for 
cause of the veteran's death.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  However, merely 
filing a claim for benefits and showing that the veteran was 
service-connected for certain disabilities does not trigger 
these duties.  VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
that the claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  In this case, there 
was no evidence of cerebrovascular symptoms while the veteran 
was in service, nor is there evidence that the veteran's 
service-connected disabilities were in any way related to his 
death.  

The information and competent medical evidence of record, as 
set forth and analyzed above, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Basic eligibility for DEA pursuant to 38 U.S.C.A. Chapter 35, 
Title 38, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


